Title: From George Washington to Alexander Hamilton, 10 October 1791
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon 10th Octobr 1791.

Your letter of the 30th September enclosing a Contract entered into by the Collector of Wilmington in North Carolina with James McStephens & Henry Toomer for the stakage of the shoals

of Cape Fear river, I have duly received. As I approve of the Contract, I have transmitted the same with my approbation to the Collector of Wilmington.
I wrote to you from the head of Elk, informing you of my having made enquiries for a proper character to fill the office of Supervisor of the District of Delaware, & that the weight of information which I collected, was in favor of one Andrew Barratt &c. Whether a Commission was ever filled up for him, or what was done in the matter, you have not informed me. I now however, transmit to you a letter from the Hone Jno. Clayton Esqr., by which it appears that no person has been appointed, & that he has recommended his son to you as a fit character to fill that Office. I wish you to look into this business, and to let me know what, or whether anything has finally been done therein. I am Sir, Your Most hble Servt

G: Washington

